In the

      United States Court of Appeals
                     For the Seventh Circuit
                         ____________________  

No.  14-­‐‑2579  
UNITED  STATES  OF  AMERICA,  
                                                             Plaintiff-­‐‑Appellee,  
                                        v.  

ANTHONY  ADAMS,  
                                                        Defendant-­‐‑Appellant.  
                         ____________________  

           Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
           No.  11  CR  779-­‐‑5  —  Sharon  Johnson  Coleman,  Judge.  
                         ____________________  

          ARGUED  JUNE  5,  2015  —  DECIDED  JUNE  12,  2015  
                    ____________________  

   Before  WOOD,  Chief  Judge,  and  FLAUM  and  EASTERBROOK,  
Circuit  Judges.  
      EASTERBROOK,   Circuit   Judge.   As   part   of   a   plea   bargain,  
Anthony   Adams   pleaded   guilty   to   conspiracy   to   commit  
armed   robbery   affecting   interstate   commerce,   18   U.S.C.  
§1951(a),  and  to  possessing  a  firearm  during  and  in  relation  
to   a   crime   of   violence,   18   U.S.C.   §924(c)(1)(A).   Sentenced   to  
87   months’   imprisonment,   he   asks   us   to   set   aside   his   plea  
and   remand   for   a   trial.   His   argument   rests   on   Rosemond   v.  
2                                                              No.  14-­‐‑2579  

United  States,  134  S.  Ct.  1240  (2014),  which  was  decided  after  
he  entered  the  plea  (though  before  he  was  sentenced).  
     Rosemond  holds  that  a  person  cannot  be  convicted  of  aid-­‐‑
ing  and  abetting  a  violation  of  §924(c)  unless  he  has  enough  
time  to  drop  out  of  joint  criminal  activity  after  learning  that  
a  confederate  is  armed.  We  stated  in  United  States  v.  Newman,  
755  F.3d  543,  547  (7th  Cir.  2014),  that  the  rules  of  accountabil-­‐‑
ity  for  aiding  and  abetting  track  those  of  conspiracy  law  un-­‐‑
der   Pinkerton   v.   United   States,   328   U.S.   640   (1946).   Adams  
puts   Newman   together   with   Rosemond   and   concludes   that  
there   are   new,   and   more   stringent,   rules   for   co-­‐‑conspirator  
liability.   But   that’s   not   what   either   Rosemond   or   Newman  
held;   instead   Rosemond   adapted   the   rules   of   aiding-­‐‑and-­‐‑
abetting   liability   to   make   them   more   like   the   Pinkerton   ap-­‐‑
proach  to  conspiracy.  
     The  indictment  charged  Adams  with  conspiring  to  rob  a  
drug   stash   house.   Thieves   think   them   good   targets   because  
they  may  hold  large  supplies  of  drugs  and  cash,  and  victims  
cannot   report   the   offense   to   the   police.   But   Adams   was  
caught   in   a   sting,   proposed   by   an   informant   working   with  
federal  agents.  Adams  was  eager  to  participate  and  did  not  
raise  an  entrapment  defense.  Cf.  United  States  v.  Mayfield,  771  
F.3d  417  (7th  Cir.  2014)  (en  banc).  Now,  however,  he  rues  the  
guilty  plea  and  contends  that  he  cannot  be  held  accountable  
for  three  firearms  that  were  in  a  van  when  he  was  arrested.  
     The  plea  agreement  sets  out  the  factual  basis  for  the  con-­‐‑
victions.  Adams  signed  this  agreement  and  adopted  its  con-­‐‑
tents  in  open  court.  According  to  the  narration,  a  conspirator  
(not  the  informant)  took  a  toolbox  from  one  van  and  moved  
it  to  another  as  part  of  the  group’s  preparation  for  the  theft.  
The   toolbox   was   opened   after   the   arrest   and   found   to   con-­‐‑
No.  14-­‐‑2579                                                                 3  

tain   three   firearms.   Adams   maintains   that   he   was   not   the  
person   who   moved   the   toolbox   and   did   not   know   what   it  
contained.  But  he  did  acknowledge,  as  part  of  the  factual  ba-­‐‑
sis   for   the   §1951(a)   conviction,   that   he   and   the   other   con-­‐‑
spirators   “agreed   to   rob   a   purported   stash   house   of   at   least  
50   kilograms   of   cocaine,   using   firearms.”   Being   armed   thus  
was   part   of   the   agreement.   With   respect   to   the   §924(c)   con-­‐‑
viction,  Adams  acknowledged  that  he  “knowingly  possessed  
a   firearm”   and   that   he   had   agreed   with   five   other   persons  
“to   rob   a   purported   stash   house   of   at   least   50   kilograms   of  
cocaine,   and   to   use   firearms   in   furtherance   of   the   robbery.”  
Finally,  Adams  acknowledged  that  “in  furtherance  of  and  as  
a  foreseeable  consequence  of  that  agreement,  a  toolbox  con-­‐‑
taining”  firearms  was  placed  in  the  van.  
     These  acknowledgments  suffice  to  hold  Adams  account-­‐‑
able   for   the   firearms,   no   matter   who   put   the   toolbox   in   the  
van   and   whether   or   not   Adams   knew   what   was   in   it.   He  
conceded   that   the   presence   of   firearms   was   a   “foreseeable  
consequence”   of   his   agreement   to   rob   a   stash   house   “using  
firearms.”   Using   weapons   was   part   of   the   plan.   Pinkerton  
makes  one  conspirator  liable  for  the  foreseeable  acts  of  oth-­‐‑
ers   within   the   scope   of   the   agreement.   The   provision   of  
weapons  was  part  of  the  plan,  and  thus  within  the  conspira-­‐‑
cy’s   scope,   and   what’s   part   of   a   plan   is   foreseeable   to   the  
planners.   Adams   never   attempted   to   withdraw   from   the  
conspiracy,   so   he   is   accountable   for   his   confederates’   fore-­‐‑
seeable  acts.  
   Nothing   in   Rosemond   alters   this   assessment.   The   Court  
dealt  with  a  situation  in  which  one  criminal  participant  un-­‐‑
expectedly  produced  a  gun,  and  Rosemond  was  arrested  be-­‐‑
fore  he  had  an  opportunity  either  to  assist  or  to  walk  away.  
4                                                                  No.  14-­‐‑2579  

The  Court  held  that  “a  defendant  may  be  convicted  of  abet-­‐‑
ting   a   §924(c)   violation   only   if   his   intent   reaches   beyond   a  
simple  drug  sale,  to  an  armed  one.”  134  S.  Ct.  at  1248.  And  
whether   the   defendant   had   the   necessary   intent,   the   Court  
concluded,   depended   in   part   on   whether   he   anticipated   his  
colleague’s   possession   of   a   gun.   If   he   did,   then   he   was   cul-­‐‑
pable;   if   he   did   not,   then   it   mattered   whether   he   had   a  
chance   to   stop   assisting   the   criminal   venture   (i.e.,   to   walk  
away)  after  learning  that  someone  else  was  packing.  
      Adams   admitted   planning   that   one   or   more   of   the   con-­‐‑
spirators  would  be  armed.  His  intent  thus  “reache[d]  beyond  
a   simple   drug   [theft],   to   an   armed   one.”   If   this   had   been   a  
prosecution   for   aiding   and   abetting,   there   would   not   have  
been  a  problem  under  Rosemond.  No  more  is  there  a  problem  
when   the   charge   is   conspiracy.   It   does   not   matter   under  
Rosemond,  Pinkerton,  or  Newman,  whether  Adams  knew  how  
many   guns   would   be   used,   who   would   supply   them,   and  
whether  they  would  come  in  a  toolbox,  a  holster,  a  car’s  se-­‐‑
cret  compartment,  or  a  picnic  basket;  it  is  enough  if  the  crim-­‐‑
inal  agreement  entailed  use  of  a  firearm.  Adams  is  not  enti-­‐‑
tled  to  withdraw  his  plea.  
                                                                      AFFIRMED